Title: To Thomas Jefferson from Sir John Sinclair, 3 June 1802
From: Sinclair, Sir John
To: Jefferson, Thomas


            SirLondon 29 Parliament Street 3 June 1802
            I expected to have had the Honour of hearing from you before this time, on the Subject of the publication of General Washington’s Letters, but I hope to have that pleasure soon. In the interim I beg to send an Engraving of the proposed Monument and a plan of the new town of Thurso, in which it is proposed to be erected.
            You will also herewith recieve two copies of a paper on Longevity which may be reprinted in America, if you should approve of that Idea. I hope to recieve by your obliging assistance very satisfactory answers from America to the Questions in Appendix No. 1.
            It would give me much pleasure to hear that a Board of Agriculture was established in America, and I still rely that under your auspices it will be happily effected.
            I have the Honour to be with great truth & regard Your faithful and obedient Servant
            John Sinclair
          